      Case 4:21-cv-00581 Document 11-1 Filed on 05/28/21 in TXSD Page 1 of 3



                             THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


DISH NETWORK L.L.C.,                          §
                                              §      CIVIL ACTION NO. 4:21-CV-00581
                Plaintiff,                    §
                                              §
vs.                                           §
                                              §
BASSAM ELAHMAD, a/k/a Bassem El               §
Ahmad and d/b/a Elahmad.com,                  §
                                              §
                Defendant.                    §
                                              §

                    EXHIBIT NO. 1 TO FIRST AMENDED COMPLAINT

        Copyrighted works that aired on the Protected Channels and are registered with the United

States Copyright Office:


  Title of Work          Date of First   Protected       Registration        Effective Date of
                         Publication     Channel         Number              Registration
 News Bulletin,         February 26,     Al Jazeera     PA0002188010        May 29, 2019
 2/26/2019              2019             Arabic News
 Sports News,           February 26,     Al Jazeera     PA0002188012        May 29, 2019
 2/26/2019              2019             Arabic News
 The Opposite           February 26,     Al Jazeera     PA0002188008        May 29, 2019
 Direction,             2019             Arabic News
 2/26/2019
 Without Bounds,        February 27,     Al Jazeera     PA0002188006        May 29, 2019
 2/27/2019              2019             Arabic News
 Hit Al Mawsem,         September 8,     MBC1           PA0002154603        November 6, 2018
 Season 2, Ep. #2       2018
 MBC fi Osbo’a          June 2, 2020     MBC1           PA0002254794        July 24, 2020
 (2020) (a/k/a/
 MBC in a Week),
 Ep. #38
 MBC fi Osbo’a          July 10, 2020    MBC1           PA0002249932        July 24, 2020
 (2020) (a/k/a/
 MBC in a Week),
 Ep. #45
   Case 4:21-cv-00581 Document 11-1 Filed on 05/28/21 in TXSD Page 2 of 3




MBC fi Osbo’a     July 25, 2020     MBC1       PA0002266008   September 28,
(2020) (a/k/a MBC                                             2020
in a Week), Ep.
#50
Sabah Al kher ya    June 14, 2020   MBC1       PA0002254791   July 24, 2020
Arab, Ep. #95
Sabah Al kher ya    July 26, 2020   MBC1       PA0002266013   September 29,
Arab (2020), Ep.                                              2020
#125
Sabah Al kher ya    July 27, 2020   MBC1       PA0002266016   September 29,
Arab (2020), Ep.                                              2020
#126
Sada Al Mala’eb     February 26,    MBC1       PA0002187998   May 29, 2019
(2019), Ep. #430    2019
Sada Al Mala’eb     March 22,       MBC1       PA0002187986   May 29, 2019
(2019), Ep. #454    2019
Takhareef, Ep. #1   September 3,    MBC1       PA0002154573   November 6, 2018
                    2018

Ma Lam Tara (3),    February 28,    MBC1       PA0002187994   May 29, 2019
Ep. # 2             2019
Al Hekaya Ma’       March 4, 2019   MBC Masr   PA0002187989   May 29, 2019
Amr Adib (2019),
Ep. #36
Al Hekaya Ma’       June 15, 2020   MBC Masr   PA0002254792   July 23, 2020
Amr Adib (2020),
Ep. #92
Al Hekaya Ma’       July 25, 2020   MBC Masr   PA0002266006   September 28,
Amr Adib (2020),                                              2020
Ep. #114
Al Hekaya Ma’       July 26, 2020   MBC Masr   PA0002266007   September 29,
Amr Adib (2020),                                              2020
Ep. #115
Yahdoth fe Masr     March 21,       MBC Masr   PA0002187990   May 29, 2019
(2019), Ep. #36     2019
Yahdoth Fi Masr     June 16, 2020   MBC Masr   PA0002254800   July 23, 2020
(2020), Ep. #69
Yahdoth Fi Masr     June 17, 2020   MBC Masr   PA0002254795   July 23, 2020
(2020), Ep. #70


                                           2
   Case 4:21-cv-00581 Document 11-1 Filed on 05/28/21 in TXSD Page 3 of 3




Yahdoth Fi Masr    July 28, 2020   MBC Masr     PA0002266024   September 29,
(2020), Ep. #87                                                2020
Yahdoth Fi Masr    July 29, 2020   MBC Masr     PA0002266022   September 28,
(2020), Ep. #88                                                2020
Tasali Ahla Alam   February 26,    MBC Kids /   PA0002187988   May 29, 2019
(2019), Ep. #41    2019            MBC3
Tasali Ahla Alam   March 25,       MBC Kids /   PA0002188002   May 29, 2019
(2019), Ep. #60    2019            MBC3
Tasali Ahla Alam   July 6, 2020    MBC Kids /   PA0002252710   July 24, 2020
(2020), Ep. #104                   MBC3
Tasali Ahla Alam   July 7, 2020    MBC Kids /   PA0002254991   July 24, 2020
(2020), Ep. #105                   MBC3
Tasali Ahla Alam   July 27, 2020   MBC Kids /   PA0002266018   September 29,
(2020), Ep. #119                   MBC3                        2020
Tasali Ahla Alam   July 28, 2020   MBC Kids /   PA0002266021   September 29,
(2020), Ep. #120                   MBC3                        2020




                                         3
